Citation Nr: 1343047	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence. 

The issue of a compensable rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his substantive appeal concerning the issue of entitlement to service connection for a back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the issues of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claim of entitlement to service connection for a back disability in an April 2012 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The issue of entitlement to service connection for a back disability is dismissed.


REMAND

The Veteran was provided a VA examination of his hemorrhoids in October 2009.  While the VA examiner stated that there were no signs of anemia, no evidence of fissure or bleeding, and no thrombosis, the examiner did not remark as to whether the Veteran's internal and/or external hemorrhoids were large, irreducible, or with excessive redundant tissue, or whether they evidenced frequent recurrences.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Therefore, the Veteran must be provided another examination of his hemorrhoids with findings in accordance with VA rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his hemorrhoids.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  Specifically, the examiner must determine whether the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


